For the most recent opinion of this subject see Aetna Ins. Co. v. Kennedy, 57 S. Ct. 908, 81 L. Ed. ___, decided May 17, 1937, wherein a full discussion is to be found. Conceding the propriety of the practice of submitting a case to a trial jury on a reserved ruling on a motion for directed verdict, even withconsent of the parties, the limit of the court's authority in the premises, *Page 424 after verdict actually rendered, is to thereafter grant a new trial on the ground that the verdict should have been directed for the opposite party as a matter of law which would therefore make the verdict contrary to law a recognized ground for new trial. I think the Court could grant a new trial without separate motion under such circumstances.